Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2 would be allowable if the 112(b) issue was overcome and it was incorporated into the dependent claim. Similarly claims 3 and 4 would be allowable if they incorporated all claims from which they depended. 
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of independent claim 2, including measuring the thermal profile of a first base layer containing unfused build material, depositing a fusing agent in a second base layer containing unfused build material based upon the thermal profile of the first base layer, and applying the energy to heat the unfused build material to a temperature below a fusing temperature of the unfused build material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12 Oct 2021 have been fully considered but they are not persuasive. 

Applicant has also argued that Giller’s phase change substance cannot be a fusing agent. The Examiner agrees and is relying upon the printed absorber composition to read upon the independent claim. 

Election/Restrictions
Newly submitted claims 16 and 17 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: claims 16 and 17 are directed to the same class of subject matter as cancelled claims 14 and 15, which were previously found to lack unity of invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 17 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claims 12 and 13, although not indicated as withdrawn in the claim set filed 12 Oct 2021, are withdrawn from consideration. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, including dependent claims 4 and 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “a first layer.” It is unclear if the first layer is a part of the base or is in addition to the base. For the purposes of this office action it will be assumed that it is a part of the base. 
Claim 2 recites “the depositing comprises.” It is unclear if this refers to the depositing recited in claim 1. For the purposes of this office action it will be interpreted that it does not. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 11 is/are rejected under 35 U.S.C. 103 as being anticipated, or alternatively, unpatentable over Giller et al. (US 20070241482 A1, hereinafter Giller).


forming a layer ([0035] teaches forming a first layer of build material) of the base from an unfused build material; 
applying energy ([0035] teaches applying heat to the base) to heat the base; 
measuring ([0059]-[0061] teaches measuring a thermal profile via an infrared thermometer) a thermal profile of the unfused build material in the layer of the base; 
based ([0061] teaches the deposition of the absorber may be changed based upon the information from the temperature measurements) on the thermal profile, determining a pattern ([0061] teaches the temperature measurements may modulate the deposition of the absorber) of application of a fusing agent to effect a thermal homogeneity (applying any printing liquid on the base in one location and not the other will change the thermal homogeneity of the base; further absorbers work by absorbing energy that is applied) of the base; and 
depositing ([0129] teaches depositing the absorber]) the fusing agent on to the unfused build material in the layer of the base according to the pattern ([0061] teaches the deposition of the absorber may be changed based upon the information from the temperature measurements) of application of the fusing agent; and 
applying energy ([0035] teaches applying energy) to heat the unfused build material in the layer of the base on which the fusing agent has been deposited to a temperature below 

Giller teaches that the “concentration” of fusing agent in a layer may be changed based upon the thermal profile ([0061]). The concentration of the fusing agent may be changed two ways: either the concentration of the absorber within the solvent may be changed, or the amount of drops of absorber within the layer may be changed. It is very likely that the amount of drops within the layer is changed within Giller, as Giller does not disclose a system that may automatically change the dissolved absorber concentration. 
However, in the alternative it would have been obvious to a person having ordinary skill in the art before the effective filing date to change the absorber by changing the pattern, or drops, of absorber deposited. It has been held that a number of finite options with predictable results is within the realm of a person having ordinary skill in the art before the effective filing date. See MPEP 2143. Thus, it such a solution would have been obvious in view of the disclosure of Giller. 

Regarding claim 7, Giller teaches wherein: one of the at least one printing agents is a detailing agent (a quenching agent is a detailing agent, see [0064] for example; this is consistent with [0021] of the specification submitted 26 Nov 2018) and 
wherein presence of detailing agent in areas of build material reduces (see [0064] teaching cooling via the quenching agent; see [0065]) a temperature of the unfused build material in the layer of the base.

Regarding claim 11, Giller teaches repeating the process ([0129]; [0100]). Alternatively, It would have been obvious to a person having ordinary skill in the art before the effective filing date to repeat the process, as additive manufacturing is a process of repeated steps with repeated layers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742